DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/17/2021. As directed by the amendment: claims 1, 12, and 15 have been amended. Thus, claims 1-20 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 recites “flexible over” which should be “flexible cover”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking member configured…for engaging the two lead retention members to lock the two lead retention members” in claims 4 and 15. For examination purposes, the locking member is being interpreted based on pg. 2 ln. 22-29 of the specification such that it is pins and structural equivalents thereof;
“curved rotation limiting element” in claim 9 which is equivalent to “curved element for rotation limiting”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the outer perimeter of the skirt is a further distance from the outer perimeter of the base than a distance from the outer perimeter of the base to the rim of the flexible cover”. This limitation is not supported by the originally filed application. Specifically, the specification does not state the outer perimeter of the skirt is a further distance from the outer perimeter of the base than a distance from the outer perimeter of the base to the rim of the flexible cover and the drawings do not clearly show it. Reciting “at least a majority” is equivalent to saying more than 50% and up to 100%. The originally filed application does not support up to 100% of the outer perimeter of the base being closer to the rim of the flexible cover than to the outer perimeter of the skirt because the base has a radially extending portion 468. Based on the drawings alone, it cannot be ascertained if the outer perimeter of the base portion in the region of 468 is closer to the rim of the flexible or to the outer perimeter of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “curved rotation limiting element” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification simply refers the element as a curved rotation limiting element and provides no additional structure for the element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0172068 A1) in view of Errico (US 6,324,433 B1), Lane et al. (US 2010/0145357 A1), and Bonde et al. (US 2014/0155909 A1).
Regarding claims 1-3 Adams discloses (fig. 12A-14B) a burr hole plug 301 (see ¶0095), comprising: a base 302 defining a burr hole aperture 314 (see ¶0095-0096 and fig. 12A) and comprising a flange (portion of 302 surrounding 314; see fig. 12A) configured to rest on the skull of a patient (see ¶0095) and a sidewall 316 (see fig. 12B), wherein the flange (portion of 302 surrounding 314; see fig. 12A) defines at least one fastener opening (opening receiving 304; see fig. 12A and ¶0095).
Adams as modified is silent regarding the sidewall configured to extend into a burr hole in the skull of the patient; a flexible cover configured to be disposed entirely over, and coupled to, the base, wherein the flexible cover comprises a skirt configured to fit around an outer perimeter of the base and a rim, wherein between the skirt and the rim is an inset region having a shape corresponding to a shape of the flange of the base; when the flexible cover is coupled to the base, the skirt extends away from the outer perimeter of the base to provide a tapering slope therefrom to an outer perimeter of the skirt, wherein, for at least a majority of the skirt when the flexible over is coupled to the base, the outer perimeter of the skirt is a further distance from the outer perimeter of the base than a distance from the outer perimeter of the base to the rim of the flexible cover; the cover comprises an opening for exit of the lead.
However Errico, in the same filed of endeavor, teaches (fig. 2-4) of a purr hole plug comprising a base 100 (see fig. 3 and col. 4 ln. 54-64) having a side wall 104 (see fig. 3), the sidewall 104 configured to extend into a burr hole 125 in the skull of the patient (see fig. 4 and col. 4 ln. 56 - col. 5 ln. 8); a cover 101 configured to be disposed entirely over (see fig. 2-4, col. 5 ln. 41-53), and coupled to, the base 100 (see fig. 4 and col. 4 ln. 54-54), wherein the cover 101 comprises a skirt configured to fit around an outer perimeter of the base (see annotated fig. 4 below) and a rim 107 (see fig. 2), wherein between the skirt and the rim is an inset region having a shape corresponding to a shape of a flange of the base 100 (see annotated fig. 2-3 below and 


    PNG
    media_image1.png
    506
    794
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    860
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the sidewall configured to extend into a burr hole in the skull of the patient; a cover configured to be disposed entirely over, and coupled to, the base, wherein the cover comprises a skirt configured to fit around an outer perimeter of the base and a rim, wherein between the skirt and the rim is an inset region having a shape corresponding to a shape of the flange of the base; when the cover is coupled to the base, the skirt extends away from the outer perimeter of the base to provide a tapering slope therefrom to an outer perimeter of the skirt, wherein, for at least a majority of the skirt when the over is coupled to the base, the outer perimeter of the skirt is a distance from the outer perimeter of the base, a distance from the outer perimeter of the base to the rim of the flexible cover; the cover comprises an opening for exit of the lead as taught by 
Adams as modified is silent regarding the rim of the cover fits inside the sidewall of the base.
However Lane, in the same filed of endeavor, teaches (fig. 52) of a cover 22 having a skirt region 316 and a rim 312, wherein the rim 312 fits inside a sidewall of a base (see ¶0180).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the rim of the cover fits inside the sidewall of the base as taught by Lane, for the purpose of providing a frictional fit between the leads and the cover (see Lane ¶182) and being able to prevent rotation of the cover relative to the base (see Lane ¶0180).
Adams as modified is silent regarding the cover is flexible; the cover is made of silicone.
However Bonde, in the same filed of endeavor, teaches (fig. 5E) of a flexible cover 69 made of silicone (silicone is flexible, see ¶0050).
Therefore, the substitution of one known material (silicone as taught in Bonde) for another (as taught in Adams as modified) would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention since Bonde teaches that a silicone material is a suitable material to form a cover out of and the substitution of the silicone material 
Adams as modified does not expressly disclose the distance of the outer perimeter of the skirt to the outer perimeter of the base is larger than the distance from the outer perimeter of the base to the rim of the flexible cover.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams as modified to have the distance of the outer perimeter of the skirt to the outer perimeter of the base be larger than the distance from the outer perimeter of the base to the rim of the flexible cover since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams as modified would not operate differently with the claimed dimensions since the cover of Adams as modified would be still able to cover and secure the base with the claimed dimensions. Further, applicant places no criticality on the range not including it in the specification. 
Regarding claim 4, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Adams further discloses (fig. 12A-14B) the base 302 further comprises an engagement region 391 extending around the sidewall 316 (see fig. 12A and ¶0096), wherein the burr hole plug further comprises: two lead retention members (340, 310) configured for placement within the base 302 (see ¶0095 and fig. 12B-13), each of the lead 
Regarding claim 5, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Adams further discloses (fig. 12A-14B) each of the lead retention members (340, 310) comprises a receiving opening 328 (see fig. 13 and ¶0100) and the locking member 325 comprises two pins 327 configured for insertion in the receiving openings 328 of the two lead retention members (340, 310; see fig. 14A-B and ¶0100-0101) to lock the two lead retention members (340, 310) in the lead engagement position (the lead retention members cannot rotate to their open position when the member 325 is engaged therewith).
Regarding claim 8, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Adams as modified is silent regarding the base comprises a ridge around the sidewall and each of the lead retention members comprises a circumferential groove that is configured to receive the ridge of the base.  
However Lane further teaches (fig. 7, 8, and 28) a base comprises a ridge 44 around a sidewall (see fig. 8 and ¶0131) and each of two lead retention members (left half and right half 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the base comprise a ridge around the sidewall and each of the lead retention members comprise a circumferential groove that is configured to receive the ridge of the base as taught by Lane, for the purpose accommodating the retention members in a robust manner to provide addition retention and support to the retention members (see Lane ¶0149).
Regarding claim 9, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Adams further discloses (fig. 12A-14B) each of the lead retention members comprises a curved rotation limiting element (312 for 340; curved portion of 310 that abuts 308; see annotated fig. 13 below), wherein, absent the locking member 325, the two lead retention members (340, 310) are configured to swivel within the base limited, at least in part, by the curved rotation limiting elements (see ¶0095 and 0097-0099).

    PNG
    media_image3.png
    685
    831
    media_image3.png
    Greyscale

Regarding claim 10, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Adams as modified is silent regarding the lead engagement surface of each of the two lead retention members comprises a plurality of vertical teeth for securely holding the lead.
However Lane further teaches (fig. 42D) engagement surfaces (188, 190) two lead retention members comprises a plurality of vertical teeth for securely holding the lead (see fig. 42D and ¶0164).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the lead 
Regarding claim 14, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Adams further discloses (fig. 12A-14B) the base comprises a single fastener opening (opening receiving 304) for receiving a single fastener 304 to fasten the base to the skull (see ¶0095 and fig. 12A; The Office notes that the claim transitional phrase is “comprises” which is open ended and not limited only to the recited elements, therefore the recitation of a single fastener/opening is not limited to only one; see MPEP 2111.03).
Regarding claim 16, Adams as modified teaches a system for electrical stimulation, comprising: the burr hole plug of claim 1 (see claim 1 above), and a lead configured for insertion into the skull and for engagement with the burr hole plug (see ¶0098 and ¶0031).
Regarding claim 17, Adams as modified teaches method of using the burr hole plug of claim 4 (see claim 4 above), the method comprising: inserting the base 302 into a burr hole in a skull of a patient (see ¶0095 and 0086); inserting the two lead retention members (340, 310) into the base 302 (see ¶0097 and 0089); inserting the locking member 325 into the base 302 and engaging and locking the two lead retention members (340, 310) relative to each other (see ¶0101). 
Adams is further silent regarding disposing the cover over the base.
However Errico further teaches (fig. 2-4) disposing the cover 101 over the base 100 (see col. 6 ln. 25-27 and fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams to have the method include 
Regarding claim 19, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 17. Adams as modified is silent regarding inserting the two lead retention members comprises fitting a ridge defined in the sidewall of the base into a circumferential groove in each of the lead retention members.
However Lane further teaches (fig. 7, 8, and 28) inserting two lead retention members (left half and right half of 20; see fig. 28) comprises fitting a ridge 44 defined in a sidewall (see fig. 8 and ¶0131) of a base into a circumferential groove (groove formed by 170 and 168; see fig. 7 and 28) in each of the lead retention members (left half and right half of 20; see fig. 28; see fig. 7 and ¶0149).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have inserting of the two lead retention members comprise fitting a ridge defined in the sidewall of the base into a circumferential groove in each of the lead retention members as taught by Lane, for the purpose of accommodating the retention members in a robust manner to provide addition retention and support to the retention members (see Lane ¶0149).
Regarding claim 20,.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Errico, Lane and Bonde as applied to claim 4 above, and further in view of Duijsens et al. (US 2019/0060637 A1).
Regarding claim 7, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Adams as modified is silent regarding the engagement region of the base comprises a plurality of teeth and the locking member comprises a retention element having a plurality of teeth to engage the teeth of the engagement region of the base to prevent rotation of the locking element and the two lead retention members within the base.
However Duijsens, in the same filed of endeavor, teaches (fig. 2E) of a similar base 240 and locking member 300, wherein an engagement region of the base 240 comprises a plurality of teeth EF (see fig. 2E and ¶0022) and the locking member 300 comprises a retention element (outer edge) having a plurality of teeth 336 to engage the teeth EF of the engagement region of the base 240 to prevent rotation of the locking element 300 (see fig. 2E and ¶0022).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the engagement region of the base comprise a plurality of teeth and the locking member comprise a retention element having a plurality of teeth to engage the teeth of the engagement region of the base to prevent rotation of the locking element as taught by Duijsens, for the purpose of being able to position the locking member in a plurality of orientations while still maintaining a fixed connection after insertion (see Duijsens ¶0022).
Adams as modified teaches the engagement region of the base comprises a plurality of teeth and the locking member comprises a retention element having a plurality of teeth to engage the teeth of the engagement region of the base to prevent rotation of the locking element (see above) and the two lead retention members within the base (the locking member of Adams prevents rotation of the two lead retention members within the base, therefore . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Errico, Lane and Bonde as applied to claim 1 above, and further in view of Schulte et al. (US 2005/0182420 A1).
Regarding claim 11, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Adams as modified is silent regarding the base defines a gap for receiving at least a portion of the lead.
However Schulte, in the same filed of endeavor, teaches (fig. 2-4) a base 102 that defines a gap 132 for receiving at least a portion (see ¶0100 and 109-0110) of a lead (see ¶0079).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have the base define a gap for receiving at least a portion of the lead as taught by Schulte, for the purpose of being able to lock the lead to the base with an interference fit (see Schulte ¶0110).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Errico, Lane and Bonde as applied to claim 1 above, and further in view of Glazer et al. (US 2008/0183220 A1).
Regarding claims 12 and 13, Adams as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Adams further discloses (fig. 12A-14B) a fastener 304 for insertion in the skull to fasten the base to the skull (see ¶0095). Adams as modified is silent regarding a fastener holder for safely holding the fastener; the fastener holder comprises a plurality of fingers configured for compression when inserted in the base to retain the fastener holder within the base.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adams as modified to have a fastener holder for safely holding the fastener; the fastener holder comprises a plurality of fingers configured for compression as taught by Glazer, for the purpose of being able expand the fastener to more securely fix the device to bone (see Glazer ¶0049).
Adams as modified teaches that the plurality of fingers configured for compression when inserted in the base to retain the fastener holder within the base. Adams teaches a fastener inserted into the base and is modified to have a fastener holder around the fastener that performs expansion of the fastener holder (claimed compression) when the fastener is inserted therein. The expansion of the fastener holder retains the fastener holder within the base.
Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: a burr hole plug, comprising: a base; two lead retention members; a locking member comprises two pins configured for insertion in receiving openings of the two lead retention members to lock the two lead retention members in a lead engagement position, wherein the locking member comprises a wedge element, spaced apart from the two pins, configured for insertion between the two lead retention members to separate the two lead retention members and drive the lead engagement surfaces of the two lead retention members toward . 
Response to Arguments
Applicant’s arguments, see pg. 8, filed 02/17/2021, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 02/17/2020, with respect to the rejection(s) of amended claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of the amended claim in view of Adams, Errico, Lane and Bonde.
Applicant’s arguments, see pg. 10-11, filed 02/17/2021, with respect to the rejection of claim 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 15 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see pg. 12, filed 02/17/2021, with respect to the rejection of claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant argues that because the drawings illustrate element 478 as the curved rotation limiting element as part of the lead retention member, the 112(b) of claim 9 should be withdrawn. The Office respectfully disagrees. The Office acknowledges that elements 478 are the curved rotation limiting element and are part of the lead retention member, however this in the written description of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as required for an element that invokes interpretation under 112(f). More specifically, this structure in the drawings is not described in the written portion of the specification to clearly define the structure that performs the claimed structure. Therefore, this rejection has been maintained and appropriate correction is still required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771